DETAILED ACTION
Claims 1-7, 9-20 and 22-25 are pending.
Claims 8 and 21 are canceled.

Response to Arguments
Applicant’s arguments, filed 3/22/2022, have been fully considered but are moot in view of the new ground(s) of rejection.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toumi et al., “Design and Optimization of a Large Scale Biopharmaceutical Facility Using Process Simulation and Scheduling Tools”, Pharmaceutical Engineering, March/April  2010  (hereinafter Toumi) in view of Kim, Sehoon, et al. "Real-time monitoring of glycerol and methanol to enhance antibody production in industrial Pichia pastoris bioprocesses." Biochemical engineering journal 94 (2015): 115-124 (Kim).

Regarding base claims 1 and 13, Toumi teaches:

Claim 1. A system for visual management of bioprocess automation, the system comprising: a processor and a memory, the processor configured to: present a graphical presentation for the design of a bioprocess automation script and results associated with execution of the bioprocess automation script of a bioprocess, wherein the graphical presentation comprises an anticipated result and an anticipated flow path associated with the bioprocess; and modify the graphical presentation by varying at least one of the anticipated result and the anticipated flow path (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

Claim 13. A method for visual management of bioprocess automation, the method comprising: presenting a graphical presentation for the design of a bioprocess automation script and results associated with execution of the bioprocess automation script of a bioprocess, wherein the graphical presentation comprises an anticipated result and an anticipated flow path associated with the bioprocess; and modifying the graphical presentation by varying at least one of the anticipated result and the anticipated flow path (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

Toumi fails to clearly specify presentation of a real-time execution of the bioprocess.

However, Kim teaches presentation of a real-time execution of the bioprocess (Page 117 section labeled - “3.1.2 Oxygen-limited operation” – bioprocess monitor provides a real-time display).

Toumi and Kim are analogous art because they are from the same field of endeavor. They both
relate bioprocess systems.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the above bioprocess system, as taught by Toumi, and incorporating the concept of displaying real-time information, as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to provide improved operation robustness, enhance run-to-run consistency, and decrease lost run time , as suggested by Kim, Page 123

Regarding claims 2-7, 9-12, 14-20 and 22-25, Toumi et al. teaches the claimed limitations as outlined below:

2. The system of claim 1, wherein the bioprocess comprises a plurality of phases (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

3. The system of claim 2, wherein the first graphical presentation comprises a plurality of graphical elements, wherein each graphical element is associated with a measurement parameter associated with the bioprocess (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

4. The system of claim 3, wherein the processor modifies the first graphical presentation by editing the graphical element for changing the measurement parameter based on user input thereby varying at least one of the anticipated results and the anticipated flow path of the bioprocess (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

5. The system of claim 4, wherein the graphical element is associated with a phase of the plurality of phases (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

6. The system of claim 5, wherein the graphical element is edited based on user input (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

7. The system of claim 3, wherein the processor: presents at least one of the anticipated flow path and the anticipated result of the bioprocess; and modifies at least of the anticipated flow path and the anticipated result based on user input (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).
 
9. The system of claim 1, wherein the display displays a graphical presentation of an expected execution of the bioprocess along with a graphical presentation of the real- time execution of the bioprocess (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

10. The system of claim 1, further configured to enable post analysis to be performed after the execution of the bioprocess (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

11. The system of claim 1, wherein the bioprocess includes a chromatography process (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

12. The system of claim 1, wherein the bioprocess automation script includes at least one preset process that may optionally have preset measurement parameters (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

14. The method of claim 13, wherein the first bioprocess comprises a plurality of phases (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

15. The method of claim 13, wherein the first graphical presentation is associated with an anticipated flow path of the bioprocess (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

16. The method of claim 15, wherein the graphical presentation comprises a plurality of graphical elements, wherein each graphical element is associated with a measurement parameter associated with the bioprocess (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

17. The method of claim 16, wherein modifying the graphical presentation comprises editing the graphical element for changing the measurement parameter thereby varying at least one of the anticipated result and the anticipated flow path of the bioprocess (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

18. The method of claim 17, wherein the graphical element is associated with a phase of the plurality of phases (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

19. The method of claim 18, wherein the graphical element is edited based on user input (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

20. The method of claim 15 further comprises: presenting at least one of the anticipated flow path and the anticipated result of the bioprocess; and modifying at least one of the anticipated flow path and the anticipated result based on user input (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).


22. The method of claim 13 further comprising displaying a graphical presentation of an anticipated execution of the bioprocess along with the graphical presentation of the real- time execution of the bioprocess (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

23. The method of claim 13, further comprising performing post analysis after the execution of the bioprocess (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

24. The method of claim 13, wherein the bioprocess includes a chromatography process (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).

25. The method of claim 13, wherein the bioprocess automation script includes at least one preset process that may optionally have preset measurement parameters (Page 2- section labeled “Process Simulation Tools Evaluation and selection – Using simulators/anticipators in bioprocesses.  Simulators include graphical displays for user input and manipulation).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119